Dismissed and Memorandum Opinion filed July 22, 2008







Dismissed
and Memorandum Opinion filed July 22, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00554-CV
____________
 
IN RE ROMARCUS DEON MARSHALL, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On July
1, 2008, Romarcus Deon Marshall, filed a motion for DNA testing in this court. 
However, Marshall has not filed a petition for writ of mandamus in this court. 
Without an accompanying original proceeding pending in this court, we do not
have jurisdiction over this motion.  See Tex. Gov=t Code Ann '22.221 (Vernon 2004).  
Accordingly,
this proceeding is ordered dismissed.
PER
CURIAM
 
Dismissed and Memorandum Opinion
filed July 22, 2008.
Panel consists of Justices Yates,
Anderson, and Brown.